

116 HR 5144 IH: Insurance Accountability and Transparency Act
U.S. House of Representatives
2019-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5144IN THE HOUSE OF REPRESENTATIVESNovember 18, 2019Ms. Davids of Kansas introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and Labor, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Patient Protection and Affordable Care Act to require group health plans and health
			 insurance coverage to have in place a process to self-audit information
			 listed in publicly accessible provider directories of such plans and
			 coverage.
	
 1.Short titleThis Act may be cited as the Insurance Accountability and Transparency Act. 2.Requirement for group health plans and health insurance coverage to have in place a process to self-audit information listed in publicly accessible provider directories of such plans and coverage (a)PHSA (1)In generalTitle XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is amended by adding at the end the following:
					
						DOther Market Reforms
							2796.Process to self-audit information listed in publicly accessible provider directories
 (a)In generalAn entity specified in subsection (b), with respect to a group health plan or health insurance coverage offered in the group or individual market, shall have in place a process under which, in order to self-audit the information listed in any publicly accessible provider directory for such plan or coverage, such entity—
 (1)contacts, not less than once every 6 months during each plan year, each provider listed in such directory to verify—
 (A)contact information listed in such directory with respect to such provider; and (B)the status of whether such provider is a provider within the network of such plan or coverage; and
 (2)in the case that such entity determines that any of the information described in subparagraph (A) or (B) of paragraph (1) with respect to a provider listed in such directory of such plan or coverage is inaccurate, not later than 30 days after making such determination, corrects and updates such information in such directory.
 (b)Entity describedFor purposes of subsection (a), an entity described in this subsection is—  (1) in the case of health insurance coverage or a group health plan this is not a self-insured plan, the health insurance issuer offering the health insurance coverage or the group health plan, respectively; and
									
										(2)
 in the case of a self-insured group health plan, the designated administrator of the plan (as such term is defined in section 3(16) of the Employee Retirement Income Security Act of 1974).
									.
				(2)Conforming amendments
 (A)Section 2722 of the Public Health Service Act (42 U.S.C. 300gg–21) is amended— (i)in subsection (a)(1), by inserting and part D after subparts 1 and 2;
 (ii)in subsection (b), by inserting and part D after subparts 1 and 2; (iii)in subsection (c)(1), by inserting and part D after subparts 1 and 2;
 (iv)in subsection (c)(2), by inserting and part D after subparts 1 and 2; (v)in subsection (c)(3), by inserting and part D after this part; and
 (vi)in subsection (d), in the matter preceding paragraph (1), by inserting and part D after this part. (B)Section 2723 of the Public Health Service Act (42 U.S.C. 300gg–22) is amended—
 (i)in subsection (a)(1), by inserting and part D after this part; (ii)in subsection (a)(2), by inserting or part D after this part;
 (iii)in subsection (b)(1), by inserting or part D after this part; (iv)in subsection (b)(2)(A), by inserting or part D after this part; and
 (v)in subsection (b)(2)(C)(ii), by inserting and part D after this part. (C)Section 2724 of the Public Health Service Act (42 U.S.C. 300gg–23) is amended—
 (i)in subsection (a)(1)— (I)by striking this part and part C insofar as it relates to this part and inserting this part, part D, and part C insofar as it relates to this part or part D; and
 (II)by inserting or part D after requirement of this part; (ii)in subsection (a)(2), by inserting or part D after this part; and
 (iii)in subsection (c), by inserting or part D after this part (other than section 2704). (b)ERISA (1)In generalSubpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1181 et seq.) is amended by adding at the end the following new section:
					
						716.Process to self-audit information listed in publicly accessible provider directories
 (a)In generalAn entity specified in subsection (b), with respect to a group health plan or health insurance coverage offered in the group market, shall have in place a process under which, in order to self-audit the information listed in any publicly accessible provider directory for such plan or coverage, such entity—
 (1)contacts, not less than once every 6 months during each plan year, each provider listed in such directory to verify—
 (A)contact information listed in such directory with respect to such provider; and (B)the status of whether such provider is a provider within the network of such plan or coverage; and
 (2)in the case that such entity determines that any of the information described in subparagraph (A) or (B) of paragraph (1) with respect to a provider listed in such directory of such plan or coverage is inaccurate, not later than 30 days after making such determination, corrects and updates such information in such directory.
 (b)Entity describedFor purposes of subsection (a), an entity described in this subsection is—  (1) in the case of health insurance coverage or a group health plan this is not a self-insured plan, the health insurance issuer offering the health insurance coverage or the group health plan, respectively; and
								
									(2)
 in the case of a self-insured group health plan, the designated administrator of the plan (as such term is defined in section 3(16)).
								.
 (2)Clerical amendmentThe table of sections for part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 is amended by adding at the end the following:
					
						
							Sec. 716. Process to self-audit information listed in publicly accessible provider directories..
				(c)IRC
 (1)In generalSubchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
					
						9816.Process to self-audit information listed in publicly accessible provider directories
 (a)In generalAn entity specified in subsection (b), with respect to a group health plan, shall have in place a process under which, in order to self-audit the information listed in any publicly accessible provider directory for such plan, such entity—
 (1)contacts, not less than once every 6 months during each plan year, each provider listed in such directory to verify—
 (A)contact information listed in such directory with respect to such provider; and (B)the status of whether such provider is a provider within the network of such plan; and
 (2)in the case that such entity determines that any of the information described in subparagraph (A) or (B) of paragraph (1) with respect to a provider listed in such directory of such plan is inaccurate, not later than 30 days after making such determination, corrects and updates such information in such directory.
 (b)Entity describedFor purposes of subsection (a), an entity described in this subsection is—  (1) in the case of a group health plan this is not a self-insured plan, the health insurance issuer offering the group health plan; and
								
									(2)
 in the case of a self-insured group health plan, the designated administrator of the plan (as such term is defined in section 3(16) of the Employee Retirement Income Security Act of 1974).
								.
 (2)Clerical amendmentThe table of sections for subchapter B of chapter 100 of such Code is amended by adding at the end the following new item:
					
						
							Sec. 9816. Process to self-audit information listed in publicly accessible provider directories..
 (d)Effective dateThe amendments made by this section shall apply with respect to plan years beginning on or after January 1, 2020.
			